Exhibit 10.1

SIXTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT AND

FOURTH AMENDMENT TO AMENDED AND RESTATED SECURITY AGREEMENT

THIS SIXTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT AND FOURTH
AMENDMENT TO AMENDED AND RESTATED SECURITY AGREEMENT (this “Amendment”) is made
and entered into this 26th day of February, 2009, by and among CARAUSTAR
INDUSTRIES, INC., a North Carolina corporation (“Caraustar”), each subsidiary of
Caraustar listed on the signature pages hereto as a “Borrower” (Caraustar and
each such subsidiary shall be referred to herein, collectively, as the
“Borrowers” and each individually as a “Borrower”), each subsidiary of Caraustar
listed on the signature pages hereto as a “Guarantor” (each such subsidiary
shall be referred to herein, collectively, as the “Guarantors” and each
individually as a “Guarantor”), the financial institutions party to the Credit
Agreement (as defined below) from time to time as lenders (such financial
institutions, together with their respective successors and assigns, shall be
referred to herein, collectively, as “Lenders” and each individually as a
“Lender”), and BANK OF AMERICA, N.A., a national banking association, in its
capacity as agent for the Lenders (together with its successors and assigns in
such capacity, “Agent”).

Recitals:

The Borrowers, the Guarantors, the Lenders and the Agent are parties to (i) that
certain Amended and Restated Credit Agreement dated as of March 30, 2006 (as at
any time amended, restated, modified or supplemented, the “Credit Agreement”),
pursuant to which the Agent and the Lenders have made certain revolving credit
and term loans and other financial accommodations to the Borrowers, and
(ii) that certain Amended and Restated Security Agreement dated as of March 30,
2006 (as at any time amended, restated, modified or supplemented, the “Security
Agreement”), pursuant to which the Borrowers and the Guarantors have granted to
the Agent, for the benefit of the Lenders, a continuing Lien on the Collateral
to secure the Obligations.

The parties desire to amend the Credit Agreement and the Security Agreement as
hereinafter set forth.

NOW, THEREFORE, for TEN DOLLARS ($10.00) in hand paid and other good and
valuable consideration, the receipt and sufficiency of which are hereby
severally acknowledged, the parties hereto, intending to be legally bound
hereby, agree as follows:

1. Definitions. All capitalized terms used in this Amendment, unless otherwise
defined herein, shall have the meanings ascribed to such terms in the Credit
Agreement.

2. Amendments to Credit Agreement. The Credit Agreement is hereby amended as
follows:

(a) By deleting Section 2.5 of the Credit Agreement in its entirety and by
substituting in lieu thereof the following new Section 2.5:

2.5 Unused Line Fee. On the first day of each month, and on the Termination
Date, the Borrowers agree to pay to the Agent, for the account of the Lenders,
in accordance with their respective Pro Rata Shares, an unused line fee (the
“Unused Line Fee”) equal to 0.50% per annum times the Unused Line Amount for the
month of February, 2009, and 0.75% per annum times the Unused Line Amount for
each month thereafter. As used herein, the term “Unused Line Amount” shall mean
the amount by which the Maximum Revolver Amount exceeded the sum of the average
daily outstanding amount of Revolving Loans and the average daily undrawn face
amount of outstanding Letters of Credit during the immediately preceding month
or shorter period if calculated on the Termination Date. The Unused Line Fee
shall be computed on the basis of a 360-day year for the actual



--------------------------------------------------------------------------------

number of days elapsed. For purposes of calculating the Unused Line Fee pursuant
to this Section 2.5, all principal payments received by the Agent which have
been credited to the Borrowers’ Loan Account shall be deemed to be credited to
the Borrowers’ Loan Account on the date that such credit actually occurs.

(b) By deleting clause (f) of Section 7.9 of the Credit Agreement and by
substituting in lieu thereof the following new clause (f):

(f) Reserved; and

(c) By deleting clause (c) of Section 7.14 of the Credit Agreement and by
substituting in lieu thereof the following new clause (c):

(c) No later than April 30, 2009, the Borrowers shall provide the Agent
(i) evidence of the repayment or redemption in full of the Senior Notes
(2009) through a Permitted Senior Note Refinancing or pursuant to
Section 7.14(a)(iii) or of the defeasance of the Borrowers’ obligations under
the covenants under the Senior Note Indenture (2009) in accordance with the
terms thereof or (ii) notice of the principal amount of the Senior Notes
(2009) that remain or will remain outstanding on April 30, 2009, in which event
the Agent may (and upon the written request of Required Lenders shall) establish
Reserves in an amount equal to the outstanding principal amount of the Senior
Notes (2009), which Reserves will be released by the Agent on the date of any
repayment or redemption in full of the Senior Notes (2009) (or defeasance of the
Borrowers’ obligations under the covenants under the Senior Note Indenture
(2009)) permitted hereunder.

(d) By deleting clause (a) of Section 8.2 of the Credit Agreement and by
substituting in lieu thereof the following new clause (a):

(a) The following statements shall be true, and the acceptance by any Borrower
of any extension of credit shall be deemed to be a statement to the effect set
forth in clauses (i), (ii), (iii), and (iv) with the same effect as the delivery
to the Agent and the Lenders of a certificate signed by a Responsible Officer,
dated the date of such extension of credit, stating that:

(i) The representations and warranties contained in this Agreement and the other
Loan Documents are correct in all material respects on and as of the date of
such extension of credit as though made on and as of such date, other than any
such representation or warranty which relates to a specified prior date and
except to the extent the Agent and the Lenders have been notified in writing by
the Obligors that any representation or warranty is not correct and the Required
Lenders have explicitly waived in writing compliance with such representation or
warranty; and

(ii) No event has occurred and is continuing, or would result from such
extension of credit, which constitutes a Default or an Event of Default; and

(iii) No event has occurred and is continuing, or would result from such
extension of credit, which has had or could reasonably be expected to have a
Material Adverse Effect; and



--------------------------------------------------------------------------------

(iv) Obligors in the aggregate hold less than $1,000,000 in unrestricted cash or
liquid investments.

(e) By adding the following new definitions of “Federal Funds Rate”, “Prime
Rate”, and “Sixth Amendment Date” to Annex A to the Credit Agreement in proper
alphabetical sequence:

“Federal Funds Rate” means (a) the weighted average of interest rates on
overnight federal funds transactions with members of the Federal Reserve System
arranged by federal funds brokers on the applicable Business Day (or on the
preceding Business Day, if the applicable day is not a Business Day), as
published by the Federal Reserve Bank of New York on the next Business Day; or
(b) if no such rate is published on the next Business Day, the average rate
(rounded up, if necessary, to the nearest 1/8 of 1%) charged to the Bank on the
applicable day on such transactions, as determined by Agent.

“Prime Rate” means the rate of interest announced by the Bank from time to time
as its prime rate. Such rate is set by the Bank on the basis of various factors,
including its costs and desired return, general economic conditions and other
factors, and is used as a reference point for pricing some loans, which may be
priced at, above or below such rate. Any change in such rate announced by the
Bank shall take effect at the opening of business on the day specified in the
public announcement of such change.

“Sixth Amendment Date” means February 26, 2009.

(f) By deleting the definitions of “Applicable Margin,” “Average Availability”,
“Base Rate”, “Letter of Credit Subfacility”, “Maximum Revolver Amount”,
“Permitted Distribution” and “Unused Letter of Credit Subfacility” contained in
Annex A to the Credit Agreement and by substituting in lieu thereof the
following new definitions:

“Applicable Margin” means, from the Sixth Amendment Date until March 1, 2009:

(i) with respect to Base Rate Revolving Loans and all other Obligations (other
than LIBOR Revolving Loans), 4.00%;

(ii) with respect to LIBOR Revolving Loans, 5.00%.

The “Applicable Margin” shall thereafter be adjusted (up or down) prospectively
according to the pricing grid set forth below on the first day of each calendar
month (beginning on March 1, 2009), as determined on each such adjustment date
by the Average Availability for the calendar month most recently ended:

 

LEVEL

 

AVERAGE

AVAILABILITY (measured

for the fiscal month most

recently ended)

  LIBOR
REVOLVING
LOANS     BASE RATE
REVOLVING
LOANS   I   Less than $20 million   5.50 %   4.50 % II  
Greater than or equal to $20 million   5.00 %   4.00 %



--------------------------------------------------------------------------------

If a Default or Event of Default has occurred and is continuing at the time any
reduction in the Applicable Margin is to be implemented, no reduction may occur
until the first day of the first calendar month following the date on which such
Default or Event of Default is waived or cured.

“Average Availability” means, (a) in the case of any calculation as of the last
day of any fiscal quarter, the average daily Availability during the fiscal
quarter then ended, or (b) in the case of any calculation as of the last day of
any other fiscal month for purposes of Section 7.4(b), the average daily
Availability during the three fiscal month period then ended, or (c) in the case
of any calculation as of the last day of any other fiscal month for purposes of
determining the Applicable Margin, the average daily Availability during the
fiscal month then ended.

“Base Rate” means, for any day, a per annum rate equal to the greater of (a) the
Prime Rate for such day; (b) the Federal Funds Rate for such day, plus 0.50%; or
(c) the LIBOR Rate for a 30 day interest period as determined on such day, plus
1.0%. Each Interest Rate based upon the Base Rate shall be adjusted
simultaneously with any change in the Base Rate.

“Letter of Credit Subfacility” means $22,000,000.

“Maximum Revolver Amount” means $70,000,000, as reduced from time to time in
accordance with Section 3.2(a).

“Permitted Distributions” means Distributions by any Subsidiary of an Obligor to
such Obligor.

“Unused Letter of Credit Subfacility” means an amount equal to $22,000,000 minus
the sum of (a) the aggregate undrawn amount of all outstanding Letters of Credit
plus, without duplication, (b) the aggregate unpaid reimbursement obligations
with respect to all Letters of Credit.

(g) By deleting the lead-in clause at the beginning of the definition of “LIBOR
Rate” contained in Annex A to the Credit Agreement, and by substituting in lieu
thereof the following new lead-in clause:

“LIBOR Rate” means, for any Interest Period, with respect to LIBOR Rate Loans,
the greater of (i) a rate of interest per annum equal to 2.0% or (ii) the rate
of interest per annum determined pursuant to the following formula:

(h) By deleting clause (q) of the definition of “Restricted Investment”
contained in Annex A to the Credit Agreement, and by adding the word “and”
immediately preceding clause (p) of such definition.

3. Amendments to Security Agreement. The Security Agreement is hereby amended by
deleting the definitions of “Dominion Date” contained in Section 1 of the
Security Agreement and by substituting in lieu thereof the following new
definition:

“Dominion Date” means April 30, 2009, on which date Agent shall, in accordance
with the terms of each Blocked Account Agreement, give notice to the applicable
Clearing Bank that Agent is exercising dominion over the applicable Payment
Account and that withdrawals by Grantors are no longer permitted from such
Payment Account, provided that, Agent may exercise such dominion prior to
April 30, 2009 if, at any time prior to such date, (a) the unpaid balance of
Revolving Loans is greater than $0 or (b) an Event of Default occurs.



--------------------------------------------------------------------------------

4. Consent to Delivery of Audited Financial Statements for 2008 Fiscal Year
Subject to Certain Qualification. At the request of Borrowers, notwithstanding
the requirement of Section 5.2(a) of the Credit Agreement that the financial
statements to be delivered thereunder be accompanied by an unqualified report
from Obligors’ independent certified public accountants, Agent and the Required
Lenders hereby consent and agree that, in connection with the delivery by
Borrowers to Agent and Lenders of such financial statements pursuant to
Section 5.2(a) of the Credit Agreement for the 2008 Fiscal Year, such
statements, when delivered, shall be accompanied by a report thereon of
independent certified public accountants selected by the Obligors and reasonably
satisfactory to the Agent, which may be qualified as to going concern, but only
as a result of the requirement for payment upon maturity of the Senior Notes
(2009) on June 1, 2009.

5. Ratification and Reaffirmation. Each Obligor hereby ratifies and reaffirms
the Obligations, each of the Loan Documents and all of such Obligor’s covenants,
duties, indebtedness and liabilities under the Loan Documents.

6. Interest Rate Disclosure. The Base Rate on the date hereof is 3.25% per annum
and, therefore, after giving effect to the amendments set forth in this
Amendment, the rate of interest in effect hereunder on the date hereof,
expressed in simple interest terms, is 7.25% per annum with respect to any
portion of the Revolving Loans bearing interest as a Base Rate Loan. The 30-day
LIBOR Rate on the date hereof is 2.00% per annum and, therefore, after giving
effect to the amendments set forth in this Amendment, the rate of interest in
effect hereunder on the date hereof, expressed in simple interest terms, is
7.00% per annum with respect to any portion of the Revolving Loans bearing
interest as a LIBOR Loan with a 30-day Interest Period.

7. Additional Covenants. To induce Agent and Lenders to enter into this
Amendment, each of the Obligors hereby covenants and agrees to (a) execute and
deliver, or cause to be executed and delivered, to the Agent, within thirty
(30) days after the date hereof (or such greater period as the Agent may
otherwise agree in writing), such documents and agreements, and shall take or
cause to be taken such actions, as the Agent may reasonably request, to properly
record and reflect of record with the United States Patent and Trademark Office
or the United States Copyright Office, as applicable, (i) Obligors’ title and
ownership of all of their patents, trademarks and copyrights and other
Proprietary Rights, and (ii) Agent’s Liens with respect thereto, (b) use
commercially reasonably efforts to promptly take or cause to be taken such other
steps as are reasonably deemed necessary or desirable by Agent to maintain and
protect Agent’s first priority Liens in the Collateral, and (c) prepare and
deliver to Agent on or before March 6, 2009 (or such later date as the Agent may
otherwise agree in writing) updates to Schedules 6.11, 7.13, and 7.18 of the
Credit Agreement, Schedules I and II to the Security Agreement, and any other
Schedules to the Credit Agreement and Security Agreement that Agent may request
during such period, and to execute and deliver to Agent and Lenders any
documents or instruments necessary to amend the Credit Agreement and Security
Agreement in order to give effect to any updating changes to the Schedules
thereto, in each case in form and substance satisfactory to Agent.

8. Acknowledgments and Stipulations. Each Obligor acknowledges and stipulates
that the Credit Agreement, the Security Agreement and the other Loan Documents
executed by such Obligor are legal, valid and binding obligations of such
Obligor that are enforceable against such Obligor in accordance with the terms
thereof; all of the Obligations are owing and payable without defense, offset or
counterclaim (and to the extent there exists any such defense, offset or
counterclaim on the date hereof, the same is hereby waived by such Obligor); the
security interests and liens granted by such Obligor in favor of the Agent are
duly perfected, first priority security interests and Liens; and, on and as of
the opening of business on February 23, 2009, the unpaid principal amount of the
Revolving Loans and the face amount of all issued and outstanding Letters of
Credit totaled $15,705,940.50.



--------------------------------------------------------------------------------

9. Representations and Warranties. Each Obligor represents and warrants to the
Agent and the Lenders, to induce Agent and each Lender to enter into this
Amendment, that no Default or Event of Default exists on the date hereof; the
execution, delivery and performance of this Amendment have been duly authorized
by all requisite corporate action on the part of such Obligor and this Amendment
has been duly executed and delivered by such Obligor; and all of the
representations and warranties made by such Obligor in the Credit Agreement and
the Security Agreement are true and correct on and as of the date hereof.

10. References to the Credit Agreement and the Security Agreement. Upon the
effectiveness of this Amendment, each reference in the Credit Agreement to “this
Agreement,” “hereunder,” or words of like import shall mean and be a reference
to the Credit Agreement, as amended by this Amendment, and each reference in the
Security Agreement is to “this Agreement,” “hereunder,” or words of like import
shall mean and be a reference to the Security Agreement, as amended by this
Amendment.

11. Breach of Amendment. This Amendment constitutes a Loan Document, and a
breach of any representation, warranty or covenant herein shall have the
consequences set forth in the Credit Agreement.

12. Conditions Precedent. The effectiveness of the amendments contained in
Sections 2 and 3 hereof are subject to the satisfaction of each of the following
conditions precedent in a manner satisfactory to the Agent and the Required
Lenders, unless satisfaction thereof is specifically waived in writing by the
Agent and each such Lender:

(a) The Agent shall have received a duly executed counterpart of this Amendment
from each of the Obligors and the Required Lenders;

(b) The Agent shall have received the Amendment Fee; and

(c) No Default or Event of Default shall be in existence.

13. Amendment Fee; Expenses of the Agent. In consideration of the willingness of
Agent and the Required Lenders to enter into this amendment as set forth herein,
Borrowers agree to pay to Agent, for the benefit of those Lenders who are
signatories hereto, a fee in the amount of $175,000 (the “Amendment Fee”) in
immediately available funds on the date hereof. Each Lender that is a signatory
hereto shall receive an amount equal to its Allocated Share of the Amendment
Fee. As used herein, “Allocated Share” shall mean, with respect to a Lender, a
fraction (expressed as a percentage), the numerator of which is the amount of
such Lender’s Commitment and the denominator of which is the sum of the amounts
of the Commitments of all Lenders that are signatories hereto. Additionally,
Borrowers agree to pay, on demand, all costs and expenses incurred by the Agent
in connection with the preparation, negotiation and execution of this Amendment
and any other Loan Documents executed pursuant hereto and any and all
amendments, modifications, and supplements thereto, including, without
limitation, the reasonable costs and fees of the Agent’s legal counsel and any
taxes or expenses associated with or incurred in connection with any instrument
or agreement referred to herein or contemplated hereby.

14. Effectiveness; Governing Law. This Amendment shall be effective upon
acceptance by the Agent and the Required Lenders (notice of which acceptance is
hereby waived), whereupon the same shall be governed by and construed in
accordance with the internal laws of the State of Georgia.

15. Successors and Assigns. This Amendment shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns.



--------------------------------------------------------------------------------

16. No Novation, etc. Except as otherwise expressly provided in this Amendment,
nothing herein shall be deemed to amend or modify any provision of the Credit
Agreement, the Security Agreement or any of the other Loan Documents, each of
which shall remain in full force and effect. This Amendment is not intended to
be, nor shall it be construed to create, a novation or accord and satisfaction,
and both the Credit Agreement and the Security Agreement, each as herein
modified, shall continue in full force and effect.

17. Counterparts; Telecopied Signatures. This Amendment may be executed in any
number of counterparts and by different parties to this Amendment on separate
counterparts, each of which, when so executed, shall be deemed an original, but
all such counterparts shall constitute one and the same agreement. Any signature
delivered by a party by facsimile transmission or by email in portable document
format (PDF) shall be deemed to be an original signature hereto.

18. Further Assurances. Each Obligor agrees to take such further actions as
Agent shall reasonably request from time to time in connection herewith to
evidence or give effect to the amendments set forth herein or any of the
transactions contemplated hereby.

19. Section Titles. Section titles and references used in this Amendment shall
be without substantive meaning or content of any kind whatsoever and are not a
part of the agreements among the parties hereto.

20. Release of Claims. To induce the Agent and the Lenders to enter into this
Amendment, each Obligor hereby releases, acquits and forever discharges the
Agent and each Lender, and all officers, directors, agents, employees,
successors and assigns of the Agent and each Lender, from any and all
liabilities, claims, demands, actions or causes of action of any kind or nature
(if there be any), whether absolute or contingent, disputed or undisputed, at
law or in equity, or known or unknown, that such Obligor now has or ever had
against the Agent or any Lender arising under or in connection with any of the
Loan Documents or otherwise. Each Obligor represents and warrants to the Agent
and the Lenders that such Obligor has not transferred or assigned to any Person
any claim that such Obligor ever had or claimed to have against the Agent or any
Lender.

21. Waiver of Jury Trial. To the fullest extent permitted by applicable law, the
parties hereto each hereby waives the right to trial by jury in any action,
suit, counterclaim or proceeding arising out of or related to this Amendment.

[Remainder of page intentionally left blank.]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have entered into this Amendment on the date
first above written.

 

BORROWERS   CARAUSTAR INDUSTRIES, INC.   By:  

/s/ Ronald J. Domanico

    Ronald J. Domanico, Senior Vice President   CARAUSTAR CUSTOM PACKAGING
GROUP, INC.   By:  

/s/ Ronald J. Domanico

    Ronald J. Domanico, Vice President   CARAUSTAR RECOVERED FIBER GROUP, INC.  
By:  

/s/ Ronald J. Domanico

    Ronald J. Domanico, Vice President   CARAUSTAR INDUSTRIAL AND CONSUMER
PRODUCTS GROUP, INC.   By:  

/s/ Ronald J. Domanico

    Ronald J. Domanico, Vice President   CARAUSTAR MILL GROUP, INC.   By:  

/s/ Ronald J. Domanico

    Ronald J. Domanico, Vice President   SPRAGUE PAPERBOARD, INC.   By:  

/s/ Ronald J. Domanico

    Ronald J. Domanico, Vice President GUARANTORS   PBL INC.   By:  

/s/ Ronald J. Domanico

    Ronald J. Domanico, Vice President   GYPSUM MGC, INC.   By:  

/s/ Ronald J. Domanico

    Ronald J. Domanico, Vice President



--------------------------------------------------------------------------------

  McQUEENEY GYPSUM COMPANY   By:  

/s/ Ronald J. Domanico

    Ronald J. Domanico, Vice President   CARAUSTAR, G.P.   By:  

CARAUSTAR INDUSTRIES, INC.,

General Partner

    By:  

/s/ Ronald J. Domanico

     

Ronald J. Domanico,

Senior Vice President

  By:  

CARAUSTAR INDUSTRIAL AND CONSUMER PRODUCTS GROUP, INC.,

General Partner

    By:  

/s/ Ronald J. Domanico

     

Ronald J. Domanico,

Vice President

  McQUEENY GYPSUM COMPANY, LLC   By:  

McQUEENEY GYPSUM COMPANY,

Sole Member

    By:  

/s/ Ronald J. Domanico

     

Ronald J. Domanico,

Vice President

  RECCMG, LLC   By:  

CARAUSTAR MILL GROUP, INC.,

Sole Member

    By:  

/s/ Ronald J. Domanico

     

Ronald J. Domanico,

Vice President

  FEDERAL TRANSPORT, INC.   By:  

/s/ Ronald J. Domanico

    Ronald J. Domanico, Vice President



--------------------------------------------------------------------------------

  AUSTELL HOLDING COMPANY, LLC   By:  

CARAUSTAR INDUSTRIES, INC.,

Sole Member

    By:  

/s/ Ronald J. Domanico

     

Ronald J. Domanico,

Senior Vice President

  CAMDEN PAPERBOARD CORPORATION   By:  

/s/ Ronald J. Domanico

    Ronald J. Domanico, Vice President   CHICAGO PAPERBOARD CORPORATION   By:  

/s/ Ronald J. Domanico

    Ronald J. Domanico, Vice President   HALIFAX PAPER BOARD COMPANY, INC.   By:
 

/s/ Ronald J. Domanico

    Ronald J. Domanico, Vice President   CARAUSTAR CUSTOM PACKAGING GROUP
(MARYLAND), INC.   By:  

/s/ Ronald J. Domanico

    Ronald J. Domanico, Vice President   PARAGON PLASTICS, INC.   By:  

/s/ Ronald J. Domanico

    Ronald J. Domanico, Vice President

[Signatures continued on following page]



--------------------------------------------------------------------------------

AGENT   BANK OF AMERICA, N.A., as Agent   By:  

/s/ Walter T. Shellman

    Walter T. Shellman, Senior Vice President REQUIRED LENDERS   BANK OF
AMERICA, N.A.   By:  

/s/ Walter T. Shellman

    Walter T. Shellman, Senior Vice President   WELLS FARGO FOOTHILL, LLC   By:
 

/s/ Krista Wade

  Name:   Krista Wade   Title:   Assistant Vice President   GENERAL ELECTRIC
CAPITAL CORPORATION   By:  

/s/ Robert A. Miller

  Name:   Robert A. Miller   Title:   Authorized Signator   JPMORGAN CHASE BANK,
N.A.   By:  

/s/ Jeff A. Tompkins

  Name:   Jeff A. Tompkins   Title:   Vice President

 

- 4 -